Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered October 24, 1990, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of the effective assistance of counsel because trial counsel failed to object *733to evidence that impermissibly bolstered the identification of the defendant, failed to object to improper cross-examination which destroyed the defendant’s credibility, and failed to adequately advance the defendant’s defense. We disagree (see, People v Baldi, 54 NY2d 137). The defense counsel cross-examined the People’s witnesses, effectively examined the defendant, raised appropriate objections throughout the trial, requested appropriate charges, and made cogent arguments in his summation by bringing out the weakness in the People’s case and by emphasizing his contention that the defendant was the victim of misidentification. This conduct does not constitute ineffective assistance (see, e.g., People v Blackman, 173 AD2d 482; People v Badia, 159 AD2d 577, 578-579).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.